Exhibit 10.122

 

FACTORING AND INVENTORY

ADVANCES AND SECURITY AGREEMENT

 

Date: February 9, 2009.

 

Name of Client (“Client”):  MEADE INSTRUMENTS CORP.

 

Factor: FCC, LLC, doing business as First Capital Western Region, LLC (“Factor”)

 

WHEREAS, Client has requested and Factor has agreed to purchase certain of
Client’s Accounts, provide Account Advances against such Accounts, provide an
Inventory Advance against Inventory, guaranty Letters of Credit, and provide
certain services;

 

NOW, THEREFORE, in consideration of the agreements, provisions, and covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Client and Factor, hereby agree to
the terms and conditions set forth in this Agreement.

 

Section 1.  Definitions.

 

1.1                                 Defined Terms. Capitalized terms shall have
the meanings ascribed to them on Schedule A.

 

1.2                                 Other Referential Provisions.

 

(a)                                  All terms in this Agreement, the Exhibits
and Schedules shall have the same defined meanings when used in any other
Factoring Documents, unless the context shall require otherwise.

 

(b)                                 Except as otherwise expressly provided
herein, all accounting terms not specifically defined or specified herein shall
have the meanings generally attributed to such terms under GAAP including,
applicable statements and interpretations issued by the Financial Accounting
Standards Board and bulletins, opinions, interpretations and statements issued
by the American Institute of Certified Public Accountants or its committees.

 

(c)                                  All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural, and the plural
shall include the singular.

 

(d)                                 The words “hereof”, “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provisions of this
Agreement.

 

(e)                                  Titles of Articles and Sections in this
Agreement are for convenience only, do not constitute part of this Agreement and
neither limit nor amplify the provisions of this Agreement, and all references
in this Agreement to Articles, Sections, Subsections, paragraphs, clauses, sub
clauses, Schedules or Exhibits shall refer to the corresponding Article,
Section, Subsection, paragraph, clause or sub clause of, or Schedule or
Exhibit attached to, this Agreement, unless specific reference is made to the
articles, sections or other subdivisions or divisions of, or to schedules or
exhibits to, another document or instrument.

 

(f)                                    Each definition of or reference to a
document in this Agreement shall include such document as amended, modified,
supplemented or restated from time to time.

 

1

--------------------------------------------------------------------------------


 

(g)                                 Except where specifically restricted,
reference to any Person shall be construed to include such Person’s successors
and permitted assigns.

 

(h)                                 Any and all terms used in this Agreement
which are defined in the UCC shall be construed and defined in accordance with
the meaning and definition ascribed to such terms under the UCC, unless
otherwise defined herein.

 

(i)                                     The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Reference to any law, constitution, statute, treaty, regulation,
rule or ordinance, including any section or other part thereof (each, for
purposes of this paragraph (i), a “law”), shall refer to that law as amended
from time to time and shall include any successor law.

 

1.3                                 Exhibits and Schedules.  All Exhibits and
Schedules attached hereto are incorporated herein by reference and made a part
hereof.

 

Section 2. Purchase & Sale of Accounts.

 

2.1  Purchase of Accounts.  Client hereby sells to Factor all of Client’s right,
title and interest in and to all of Client’s Accounts.  Factor shall be the sole
and exclusive owner of such Accounts with full power to collect and otherwise
deal with such Accounts.  All Accounts shall be submitted to Factor on a
Schedule of Accounts listing each Account separately.  The Schedule of Accounts
shall be in such form as Factor may prescribe from time to time and shall be
signed by an officer or authorized signer of the Client.  Client may submit such
Accounts electronically, by facsimile, by mail or other delivery service of
Client’s choosing that is approved by Factor.  Any Accounts submitted
electronically shall be submitted in such electronic format as Factor may
require.  At the time the Schedule of Accounts is presented, Client shall also
deliver to Factor, if requested by Factor, one copy of an invoice for each
Account together with evidence of shipment, furnishing and/or delivery of the
Goods or rendition of service(s).

 

2.2         Credit Approval.

 

(a)  Client shall submit to Factor the credit requirements of Client’s
Customers, a description of its selling terms and such other information as
Factor may request.  Factor may, in its sole credit judgment, establish credit
lines for sales by Client to its Customers on its normal selling terms or such
other terms as Factor may approve (“Credit Lines”).  Client may also submit for
credit approval specific orders from Customers and Factor may, in its sole
credit judgment, approve such orders on a single order approval basis (“Single
Order Approval”).  Accounts arising under the terms of Credit Lines or Single
Order Approvals are hereinafter referred to as Approved Accounts; Accounts not
arising under Credit Lines or Single Order Approvals are hereinafter referred to
as Client Risk Accounts.  All Credit Approvals must be in writing to be
effective. Credit Approval(s) shall be limited to the specific terms and amounts
indicated in either the Credit Line or Single Order Approval.   If Goods are
shipped or services are rendered based on a verbal approval, it is Client’s
responsibility to ensure that such Credit Approval is received in writing.  Any
Account for freight, samples, or miscellaneous sales (including the sale of
Goods and/or in quantities not regularly sold by Client) shall always be a
Client Risk Account, notwithstanding any written Credit Approval from Factor. 
For purposes of determining Factor’s Credit Approval hereunder, the
Account(s) balance due Factor from any given Customer shall be calculated as the
aggregate amount owed by that Customer less any credits to which such Customer
may be entitled, and is not to be construed to mean individual invoices owed by
that Customer.

 

(b)  Credit Approval(s) may be withdrawn, either orally or in writing, in
Factor’s sole discretion at any time before actual delivery of Goods or
rendering of services. Credit Approval(s) are automatically rescinded and
withdrawn if the terms of sale vary from the terms approved by Factor, or if the
terms of sale are changed by Client without Factor’s prior written approval of
the new terms, or if the Account is not assigned to Factor within ten days from
the date of the invoice, or if the Goods are not delivered on or before the
expiration of the Single Order Approval or if there is no expiration date if the
Goods are not delivered within 30 days of the date of the Single Order Credit
Approval.  If Accounts exceed either a Credit Line or Single Order Approval,
only the amount in excess of the Credit Line or Single Order Approval shall be
considered Client Risk Accounts, provided, however, that if Client ships Goods
or

 

2

--------------------------------------------------------------------------------


 

provides services to a Customer who has outstanding Accounts owed to Client, and
such Customer’s Credit Line and/or outstanding Single Order Approval(s) have
been withdrawn by Factor, and the Accounts created by such shipment exceed ten
percent (10%) of the total amount of Client’s Accounts outstanding, any Credit
Approvals applying to those Accounts shall be deemed cancelled and all
outstanding Accounts from that Customer are Client Risk Accounts for all
purposes.

 

(c)  Factor shall have no liability of any kind for declining or refusing to
give, or for withdrawing, revoking, or modifying, any Credit Approval pursuant
to the terms of this Agreement, or for exercising or failing to exercise any
rights or remedies Factor may have under this Agreement or otherwise.  In the
event Factor declines to give Credit Approval on any order received by Client
from a Customer and in advising Client of such decline Factor furnishes Client
with information as to the credit standing of the Customer, such information
shall be deemed to have been requested of Factor by Client and Factor’s advice
containing such information is recognized as a privileged communication.  Client
agrees that such information shall not be given to Client’s Customer or to
Client’s sales representative(s).  If necessary, Client shall merely advise its
Customer(s) that credit has been declined on the account and that any questions
should be directed to Factor.

 

(d)  Factor will assume the Credit Risk on Approved Accounts, i.e., if a
Customer, after receiving and accepting the delivery of Goods or services
(subject to all warranties herein) for which Factor has given written Credit
Approval, fails to pay an Account when due, and such nonpayment is due solely to
financial inability to pay, Factor shall bear any loss thereon up to the amount
of the Credit Approval, subject to the terms and provisions stated herein or in
the Credit Approval.  If Factor fails to collect an Approved Account within 120
Days of its maturity solely due to the Customer’s financial inability to pay,
Factor will pay the Purchase Price of such Approved Account to Client on the
Collection Date.  Specifically, Factor shall not be responsible for any
nonpayment of a Credit Approved Account: (i) because of the assertion of any
claim or Dispute by a Customer for any reason whatsoever, including, dispute as
to price, terms of sales, delivery, quantity, quality, or other, or the exercise
of any counterclaim or offset (whether or not such claim, counterclaim or offset
relates to the specific Account); (ii) where nonpayment is a consequence of
enemy attack, terrorism, natural disaster, civil commotion, strikes, lockouts,
the act or restraint of public authorities, acts of God or force majeure; or
(iii) if any representation or warranty made by Client to Factor in respect of
such Account has been breached whether intentionally or unintentionally.  The
assertion of a Dispute by a Customer shall have the effect of negating any
Credit Approval on the affected Approved Account(s) and such Approved
Account(s) shall be deemed a Client Risk Account until paid or otherwise cleared
from Factor’s books.

 

(e)  Client shall bear the Credit Risk on all Client Risk Accounts; Factor shall
have full recourse to Client for all Client Risk Accounts.  Upon demand by
Factor, Client shall pay to Factor the full amount of a Client Risk Account,
together with all expenses incurred by Factor up to the date of such payment,
including reasonable attorney’s fees in attempting to collect or enforce such
payment or payment of such Account(s).

 

(f)  If monies are owing from a Customer for both Approved Accounts and Client
Risk Accounts, Client agrees that any payments or credits applying to any
Account owing by such Customer will be applied:  first, to any Approved Accounts
outstanding on Factor’s books and second, to any Client Risk Account outstanding
on Factor’s books.  This order of payment applies regardless of the respective
dates the sales occurred and regardless of any notations on payment items.

 

2.3         Purchase Price.

 

(a)  On the Collection Date applicable to an Account, Factor shall pay to Client
the Purchase Price for such Account, less (i) any Reserve or credit balance that
Factor, in Factor’s sole discretion, determines to hold, (ii) all Advances,
moneys remitted, paid, or otherwise advanced by Factor to or on behalf of Client
(including any amounts which Client may reasonably be obligated to pay in the
future), (iii) any other charges provided for by this Agreement or otherwise due
Factor by Client, and (iv) any deductions taken by the Customer in connection
with such Account.

 

(b)         No discount, credit, allowance or deduction with respect to any
Account in excess of $10,000 shall be granted or approved by Client to any
Customer without the prior written consent of Factor unless

 

3

--------------------------------------------------------------------------------


 

such discount, credit, allowance or deduction is shown on the face of an invoice
at the time such invoice is submitted to Factor.  Client agrees to give Factor
notice of all discounts, credits, allowances or deductions in excess of $10,000.

 

(c)  Client shall pay to Factor or Factor may charge Client’s account with
Factor or to the Reserve, the amount of any payment that Factor receives with
respect to a Client Risk Account if Factor is subsequently required to return
such payment, whether as a result of any proceeding in bankruptcy or otherwise.

 

(d)   Client agrees to repurchase (i) any Account upon the breach of any
representations or warranties relating to such Account or upon a Default
hereunder, (ii) any Client Risk Account at any time, and (iii) any Approved
Account at any time after the assertion of a Dispute.

 

2.4 Reserve. Factor shall be entitled to withhold a Reserve, and may revise the
Reserve at any time and from time to time if Factor deems it necessary to do so
in order to protect Factor’s interests.  Factor may charge against the Reserve
any amount for which Client may be obligated to Factor at any time, whether
under the terms of this Agreement, or otherwise, including but not limited to
the repayment of  any damages suffered by Factor as a result of Client’s breach
of any provision hereof (whether intentional or unintentional), any adjustments
due and any attorneys’ fees, costs and disbursements due.  Client recognizes
that the Reserve represents bookkeeping entries only and not cash funds.  It is
further agreed that with respect to the balance in the Reserve, Factor is
authorized to withhold, without giving prior notice to Client, such payments and
credits otherwise due to Client under the terms of this Agreement for reasonably
anticipated claims or to adequately satisfy reasonably anticipated
Obligation(s) Client may owe Factor.

 

2.5                                 Notice Of Purchase.  All invoices submitted
to Customers by Client shall plainly state on their face that the amounts
payable thereunder are payable at such lockbox address as Factor may designate
to Client in writing from time to time.

 

Section 3.  Account Advances/Inventory Advances.

 

3.1 Account Advances.  In Factor’s sole discretion, subject to the terms and
conditions of this Agreement, Factor may from time to time advance to Client up
to eighty percent (80.0%) of the aggregate Net Invoice Amount of Accounts
outstanding at the time any such Account Advance is made, with dilution of ten
percent (10%) or less on a trailing 12 month basis, less: (1) Any such Accounts
that are in Dispute; (2) any such Accounts that are not acceptable to Factor in
its sole discretion; (3) the amount of the Reserve; and (4) any interest, fees
and other items, actual or estimated, that are chargeable to the Reserve; or
(5) the amount of any Letters of Credit not deducted pursuant to
Section 3.2(a).  The Account Advances shall be reduced by a minimum of two
percent (2%) for every one percent (1%) of dilution in excess of ten percent
(10%).

 

3.2 Inventory Advances.  (a)  In Factor’s sole discretion, subject to the terms
and conditions of this Agreement, Factor may from time to time advance to Client
up to the least of (i) fifty percent (50.0%) of the dollar value (determined at
the lower of cost or market) of Eligible Inventory, (ii) $3,000,000, or
(iii) seventy-five percent (75.0%) of net orderly liquidation value of Eligible
Inventory as per the most recent approval (Inventory shall be appraised
semi-annually by an appraiser acceptable to Factor), less the face amount of all
Letters of Credit issued or guaranteed by Factor for or on behalf of the Client
or such reserves as Factor shall establish from time to time in its sole
discretion.   Borrowed amounts that are repaid may be reborrowed upon the terms
and conditions of this Agreement.  Notwithstanding the foregoing, Advances will
not be made against Eligible Inventory until Factor receives the initial
appraisal of the Inventory and such appraisal is satisfactory to Factor.

 

(b)                                 Factor will determine eligibility and the
loan value of the Eligible Inventory, in its sole discretion, consistent with
Factor’s experience, prudent business judgment and standards of commercial
reasonableness applicable to asset-based credits and in good faith.

 

(c)                            Client shall deliver to Factor an Inventory
Certificate no less frequently than weekly (by the second Business Day of each
week and determined as of the close of business on the last Business Day

 

4

--------------------------------------------------------------------------------


 

of the immediately preceding week), except when no borrowings against Inventory
are made.  At times when no Advances are outstanding against Inventory, Client
shall deliver to Factor an Inventory Certificate no less than monthly (by the
tenth Business Day following the last day of the applicable month).

 

(d)                                 In no event shall the total of the
outstanding Advances exceed the lesser of i) $10,000,000 or ii) the sum of
Account Advance Availability plus Inventory Advance Availability and Client
shall immediately pay to Factor any and all amounts necessary to reduce the
aggregate outstanding Advances below such limit.

 

3.3  Letters of Credit.

 

(a)                                  Subject to the terms of this Agreement, and
so long as no Default has occurred and is continuing, upon the request of Client
and for Client’s account, Factor shall issue or shall cause to be issued one or
more Letters of Credit for the purpose of facilitating the purchase of goods or
services in the ordinary course of Client’s business. The aggregate face amount
of all Letters of Credit shall be deducted from the amount of Inventory Advances
available under Section 3.2 hereof and to the extent necessary, from the amount
of Account Advances available under Section 3.2 hereof.  The aggregate face
amount of all Letters of Credit outstanding at any time shall not exceed an
amount equal to Eight Hundred Thousand No/100 Dollars ($800,000); provided,
that, at no time shall the aggregate face amount of all Letters of Credit
outstanding, plus the outstanding Account Advances and Inventory Advances,
exceed the lesser of the $800,000 or the amounts available to be
advanced/borrowed under Sections 3.1 and 3.2 [and if available and only to the
extent of such availability, Section 3.4 hereof] hereof.  The expiration date of
each Letter of Credit shall not be later than 365 days from the date of issuance
of such Letter of Credit.   No Letter of Credit shall have any automatic or
“evergreen” renewal provisions. No extensions, modifications or amendments to a
Letter of Credit shall be made without Factor’s prior written consent.

 

(b)                                 In the event that Factor shall make any
payment on or pursuant to any Letter of Credit, such payment shall then be
deemed automatically to constitute first, an Inventory Advance, and second an
Account Advance, hereunder.

 

(c)                                  Client shall pay to Factor, as compensation
for the Letter of Credit Obligations incurred hereunder, immediately upon
demand, all amounts necessary for Factor to meet all disbursements and payments
of any kind or character, together with the Letter of Credit Fee, and any
interest, commissions and other charges, which Factor has incurred or will incur
or to which Factor is entitled in connection with the Letters of Credit or any
draft drawn thereunder and any fees charged by any Bank issuing any Letters of
Credit, all as set forth on Exhibit A.

 

(d)                                 Client shall give Factor at least five
(5) business days’ prior written notice of a requested Letter of Credit.  The
Letter of Credit shall be issued pursuant to a letter of credit application
entered into by Client and Factor for the benefit of the Issuer, completed in a
manner satisfactory to Factor and the Issuer. The terms and conditions set forth
in such letter of credit application shall supplement the terms and conditions
hereof, but if the terms of such letter of credit application and the terms of
this Agreement are inconsistent, the terms hereof shall control.

 

(e)                                  The Client hereby agrees to reimburse
Factor for payments made with respect to any Letter of Credit Obligations and
such obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities. Client
acknowledges that neither this Agreement nor any guaranty of a Letter of Credit
by Factor pursuant to this Agreement shall in any way be construed to create any
liability, obligation, warranty or representation on Factor’s part with respect
to any matter other than Factor’s obligation to make payment of any Letter of
Credit guarantied by Factor.  Neither Factor nor any Person issuing a Letter of
Credit shall be responsible for: (a) verifying the existence of any act,
condition or statement made by a beneficiary of a Letter of Credit in relation
to its drawing or presentment under the Letter of Credit or for verifying or
passing judgment on the reasonableness of any statement made by the beneficiary
of the Letter of Credit; (b) the validity, sufficiency or genuineness of
documents, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) the failure to give
any notice; or (d) any breach of contract between the beneficiary of the Letter
of Credit and Client.  Furthermore, neither Factor nor any Person issuing a
Letter of Credit shall be responsible for errors, omissions, interruptions or
delays in transmission or delivery of any

 

5

--------------------------------------------------------------------------------


 

messages, by mail, cable, telegraph or otherwise; and none of the above shall
affect or impair any of Factor’s rights or powers hereunder.  In furtherance of
the foregoing, Client agrees that, absent gross negligence or willful misconduct
on Factor’s part, any action taken or not taken by Factor or by any Person
issuing a Letter of Credit, under or in connection with a Letter of Credit or
the related draft or documents shall be binding on Client and shall not make
Factor liable to Client.

 

(f)                                    Factor shall not be obligated to issue or
cause to be issued Letters of Credit for any purpose other than the sole purpose
of allowing Client to purchase goods or services in the ordinary course of
business.

 

(g)                                 Client shall indemnify Factor and hold
Factor harmless from and against any and all liabilities, losses, costs, fees
and expenses, including attorneys’ fees, that Factor may sustain or incur based
upon, arising under, or in any way relating to any Letter of Credit.  Client’s
obligation to reimburse and indemnify Factor shall be conclusive but shall not
prejudice any rights Client may have against any other person in the event that
Client disputes liability of any amounts owing under any Letter of Credit.

 

(h)                                 Whenever a draft is submitted under the
Letter of Credit, Clients authorize Factor (regardless of whether a Default
exists or whether Clients have sufficient borrowing availability hereunder) to
make a Inventory Advance first and, to the extent necessary to cover the amount
of such Letter of Credit, an Account Advance hereunder in the amount of such
draft (plus any applicable fees of the Issuer associated therewith) and to apply
the proceeds of such Inventory Advance or Account Advance thereto.  Such
Inventory Advances and/or Account Advances shall bear interest and be repayable
in accordance with, and be treated in all other respects pursuant to the terms
hereof.

 

(i)                                     Clients’ obligations arising hereunder
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including (without limitation) the following circumstances:

 

(A)                              any lack of validity or enforceability of the
Letter of Credit or any other agreement or instrument relating thereto
(collectively the “Related Documents”);

 

(B)                                any amendment or waiver of or any consent to
departure from all or any of the Related Documents;

 

(C)                                the existence of any claim, setoff, defense
or other right which any Client may have at any time, against any beneficiary or
any transferee of the Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or in the
Related Documents or any unrelated transactions;

 

(D)                               any statement or any other document presented
under the Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever;

 

(E)                                 payment by or on behalf of the Issuer under
the Letter of Credit against presentation of a draft or certificate which does
not strictly comply with the terms of the Letter of Credit; and

 

(F)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

 

Section 4.  Collections/Repayment.

 

4.1 Collections.

 

(a)                                  Factor shall have the right at any time
with or without notice to Client, to notify any or all Customers of the sale and
assignment of the Accounts and pledge of the Collateral to Factor and to direct
such Customers to make payment of all amounts due or to become due to Client
directly to Factor.  Client agrees not to change any of such instructions or to
give its Customers different instructions so long as this Agreement shall remain
in effect.  To the extent there are no Obligations of Client owed to Factor
hereunder and so long as Client is not in Default, Factor shall be deemed to
have received any such proceeds of Accounts and other Collateral in excess of
that which Factor is entitles as Owner of the Accounts or in repayment in full
of the Obligations as a pure pass-through for and on account of Client.

 

6

--------------------------------------------------------------------------------


 

(b)         Factor, as the sole and absolute owner of the Accounts, shall have
the sole and exclusive power and authority to collect each such Account, through
legal action or otherwise, and Factor may, in its sole discretion, settle,
compromise, or assign (in whole or in part) any of such Accounts, or otherwise
exercise, to the maximum extent permitted by applicable law, any other right now
existing or hereafter arising with respect to any of such Accounts.

 

(c)  Should Client receive payment of all or any portion of any Account or other
Collateral, Client shall immediately notify Factor of the receipt of such
payment, hold such payment in trust for Factor separate and apart from Client’s
own property and funds, and shall deliver such payment to Factor without delay
in the identical form in which received.  Should Client receive any check or
other payment instrument with respect to any Account or other Collateral and
fail to surrender and deliver to Factor such check or payment instrument within
five (5) days, Factor shall be entitled to charge Client a Misdirected Payment
Fee to compensate Factor for the additional administrative expenses that the
parties acknowledge are likely to be incurred as a result of such breach.

 

(d) In the event any Goods, the sale of which gave rise to an Account, are
returned to or repossessed by Client, such Goods shall be held by Client in
trust for Factor, separate and apart from Client’s own property and subject to
Factor’s sole direction and control.

 

 (e)  Client agrees to notify Factor promptly in writing of any credit loss, or
anticipated credit loss, for Approved Accounts, such notice in any event to be
received by Factor no longer than 120 days after the maturity date of the
invoice (based on its longest optional terms).  Client’s failure to provide such
notice to Factor within the 120 day period shall result in Client assuming the
entire Credit Risk on such Account, and Factor shall be deemed free of any such
Credit Risk.

 

4.2 Repayment.

 

(a)  Client hereby unconditionally promises to pay all Advances and all other
Obligations. All Advances and Obligations shall bear interest at the rate set
forth in subsection 5.1 below until paid in full.  All Advances and all other
Obligations  shall be immediately due and payable upon termination of this
Agreement for any reason.

 

(b)  The Purchase Price and all other amounts received by Factor will be paid to
Client by crediting same to Client’s account with Factor on the Collection
Date.  The Purchase Price and all other amounts so credited to Client’s account
with Factor shall be applied first to all fees and expenses due Factor, next to
accrued interest,  then to the Inventory Advances, then to Account Advances,
provided, however, that the allocation of Credit Risk shall be governed by
Section 2.2 hereof.

 

(c)  Client shall make each payment required hereunder or under any other
Factoring Document without setoff, deduction or counterclaim.

 

(d)  Unless payment is otherwise timely made by Client, the becoming due of any
amount required to be paid under this Agreement or any other Factoring Documents
as principal, accrued interest, expenses or fees shall be deemed irrevocably to
be a request by Client for an Account Advance or Inventory Advance on the due
date of, and in the amount required to pay, such principal, accrued interest or
fees or expenses and the proceeds of each such Account Advances or Inventory
Advance if made by Factor, shall be disbursed by Factor by way of direct payment
of such Obligation.

 

Section 5.  Interest and Fees.

 

5.1  Interest.

 

(a)   Client will pay Factor or, at Factor’s option, Factor may charge Client’s
account with, interest on the average daily net principal amount of Obligations
outstanding hereunder, calculated monthly and payable on the first day of each
calendar month, at a rate (computed on the basis of the actual number of days
elapsed over a year of 360 days) (the “Interest Rate”) equal to the sum of
(i) LIBOR (as defined below), plus five and one-half percent (5.5%) (the
“Interest Margin”), but in no event less than 7.75%.  The Interest Rate may not
be the lowest or best rate at which Factor calculates interest or extends
credit.  The

 

7

--------------------------------------------------------------------------------


 

Interest Rate for each calendar month shall be adjusted (if necessary) on the
first day of such calendar month and shall be equal to the Interest Rate in
effect as of the close of business on the last Business Day of the immediately
preceding calendar month.

 

As used herein, the following terms shall have the following meanings:

 

 “LIBOR” means, at any time, an interest rate per annum equal to the interest
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) as
published in the “Money Rates” section of The Wall Street Journal (or another
national publication selected by the Factor) as the one month London Interbank
Offered Rate for United States dollar deposits or such other language (or, if
such page shall cease to be publicly available or, if the
information/description contained on such page, in Factor’s sole judgment, shall
cease to accurately reflect such London Interbank Offered Rate, then such rate
as reported by any publicly available recognized source of similar market data
selected by Factor that, in Factor’s reasonable judgment, accurately reflects
such London Interbank Offered Rate).

 

(b) Market Disruption Event. If, at any time, Factor determines (which
determination shall be conclusive and binding) that (a) by reason of
circumstances affecting the London interbank market generally, adequate and fair
means do not exist for ascertaining LIBOR for the following month as provided in
subsection (a) hereof, or (b) disruptions in the short term money markets have
materially and adversely affected Factor’s cost of funds such that the interest
rate hereunder does not adequately or fairly reflect Factor’s cost of making,
funding or maintaining the loan hereunder, a “Market Disruption Event” will be
deemed to have occurred and the Factor shall promptly notify the Client thereof.
The rate of interest hereunder (the “Adjusted Rate of Interest”) shall be
adjusted and shall thereafter be a rate equal to the sum of (x) the rate that
Factor determines (which determination shall be conclusive and binding),
expressed as a percentage rate per annum, to be the cost to Factor of funding
the loan from whatever source it may reasonably elect, plus (y) the Interest
Margin. Factor shall give prompt notice to Client of the Adjusted Rate of
Interest.

 

Client shall begin to be charged interest at the Adjusted Rate of Interest
effective as of the first day of the month following the month in which Factor
provides notice thereof to Client, provided, however, that if Client is
unwilling to accept the Adjusted Rate of Interest, it may terminate this
Agreement and prepay all amounts due hereunder within thirty (30) days of the
effective date of the Adjusted Rate of Interest without paying a prepayment fee.

 

(c)  If during any month, a net credit balance exists (i.e., the Reserve or
credit balance exceeds outstanding Accounts), then Factor shall credit Client’s
account as of the last day of each month with interest at a rate equal to the
greater of zero percent (0%) or one percent (1%) below the LIBOR.

 

(d)   Interest upon the daily net balance of all of Client’s Inventory Advances
shall be payable at a rate equal that described in 5.1(a) above.

 

(e)  Interest shall be charged to Client’s account with Factor as of the last
day of each month and shall constitute Obligations.  Any adjustment in Factor’s
interest rate, whether downward or upward will become effective on the first day
of the month following the month.  All interest shall be computed for the actual
number of days elapsed on the basis of a year consisting of 360 days.

 

(f)  To the extent permitted by law and without limiting any other right or
remedy of Factor hereunder, whenever there is a Default under this Agreement,
the rate of interest on the Obligations shall, at the option of Factor, be
increased to a default interest rate by adding five percent (5%) to the highest
interest rate otherwise in effect hereunder.  Factor may charge such default
interest rate retroactively beginning on the date the applicable Default first
occurred or existed.  Client acknowledges that: (i) such additional rate is a
material inducement to Factor to purchase Accounts and consider requests for
Advances hereunder; (ii) Factor would not have made the Advances in the absence
of the agreement of Client to pay such additional rate; (iii) such additional
rate represents compensation for increased risk to Factor that Factor will not
be repaid; and (iv) such rate is not a penalty and represents a reasonable
estimate of (A) the cost to Factor in allocating its resources (both personnel
and financial) to the ongoing review, monitoring, administration and collection
of the Advances and Obligations, and (B) compensation to Factor for losses

 

8

--------------------------------------------------------------------------------


 

that are difficult to ascertain.  In the event of termination of this Agreement
by either party hereto, Factor’s entitlement to this charge will continue until
all Obligations are paid in full.

 

(g)  IT IS THE INTENTION OF THE PARTIES HERETO THAT AS TO ALL ACCOUNTS, THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL CONSTITUTE A TRUE PURCHASE AND SALE OF
ACCOUNT(S) UNDER § 9-318 OF THE UCC AS IN EFFECT IN THE STATE OF CALIFORNIA AND
AS SUCH, THE CLIENT SHALL HAVE NO LEGAL OR EQUITABLE INTEREST IN  SUCH PROPERTY
SOLD.   NEVERTHELESS, IN THE EVENT ANY PORTION OF THIS TRANSACTION IS
CHARACTERIZED AS A LOAN AND AS IT RELATES TO THE INVENTORY ADVANCE, THE PARTIES
HERETO INTEND TO CONTRACT IN STRICT COMPLIANCE WITH APPLICABLE USURY LAW FROM
TIME TO TIME IN EFFECT.  IN FURTHERANCE THEREOF SUCH PARTIES STIPULATE AND AGREE
THAT NONE OF THE TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT SHALL EVER BE
CONSTRUED TO CREATE A CONTRACT TO PAY, FOR THE USE, FORBEARANCE OR DETENTION OF
MONEY, INTEREST IN EXCESS OF THE MAXIMUM RATE (AS HEREINAFTER DEFINED) FROM TIME
TO TIME IN EFFECT.  NEITHER CLIENT, ANY PRESENT OR FUTURE GUARANTOR OR ANY OTHER
PERSON HEREAFTER BECOMING LIABLE FOR THE PAYMENT OF THE OBLIGATIONS, SHALL EVER
BE LIABLE FOR ANY OBLIGATION THAT MAY BE CHARACTERIZED AS UNEARNED INTEREST
THEREON OR SHALL EVER BE REQUIRED TO PAY ANY OBLIGATION THAT MAY BE
CHARACTERIZED AS INTEREST THEREON IN EXCESS OF THE MAXIMUM AMOUNT THAT MAY BE
LAWFULLY CHARGED UNDER APPLICABLE LAW FROM TIME TO TIME IN EFFECT, AND THE
PROVISIONS OF THIS SECTION SHALL CONTROL OVER ALL OTHER PROVISIONS OF THIS
AGREEMENT WHICH MAY BE IN CONFLICT THEREWITH.  IF ANY INDEBTEDNESS OR OBLIGATION
OWED BY CLIENT HEREUNDER IS DETERMINED TO BE IN EXCESS OF THE LEGAL MAXIMUM, OR
FACTOR SHALL OTHERWISE COLLECT MONEYS WHICH ARE DETERMINED TO CONSTITUTE
INTEREST WHICH WOULD OTHERWISE INCREASE THE INTEREST ON ALL OR ANY PART OF SUCH
OBLIGATIONS TO AN AMOUNT IN EXCESS OF THAT PERMITTED TO BE CHARGED BY APPLICABLE
LAW THEN IN EFFECT, THEN ALL SUCH SUMS DETERMINED TO CONSTITUTE INTEREST IN
EXCESS OF SUCH LEGAL LIMIT SHALL, WITHOUT PENALTY, BE PROMPTLY APPLIED TO REDUCE
THE THEN OUTSTANDING OBLIGATIONS OR, AT FACTOR’S OPTION, RETURNED TO CLIENT OR
THE OTHER PAYOR THEREOF UPON SUCH DETERMINATION.  IF AT ANY TIME THE RATE AT
WHICH INTEREST IS PAYABLE HEREUNDER EXCEEDS THE MAXIMUM RATE, THE AMOUNT
OUTSTANDING HEREUNDER SHALL CEASE BEARING INTEREST UNTIL SUCH TIME AS THE TOTAL
AMOUNT OF INTEREST ACCRUED HEREUNDER EQUALS (BUT DOES NOT EXCEED) THE MAXIMUM
RATE APPLICABLE HERETO.   AS USED IN THIS SECTION, THE TERM “APPLICABLE LAW”
MEANS THE LAWS OF THE STATE OF CALIFORNIA OR, IF DIFFERENT, THE LAWS OF THE
STATE OR TERRITORY IN WHICH THE CLIENT RESIDES, WHICHEVER LAW ALLOWS THE GREATER
RATE OF INTEREST, AS SUCH LAWS NOW EXIST OR MAY BE CHANGED OR AMENDED OR COME
INTO EFFECT IN THE FUTURE AND THE TERM “MAXIMUM RATE” MEANS THE MAXIMUM
NONUSURIOUS RATE OF INTEREST THAT FACTOR IS PERMITTED UNDER APPLICABLE LAW TO
CONTRACT FOR, TAKE, CHARGE OR RECEIVE WITH RESPECT TO THE OBLIGATIONS.

 

5.2 Commission.

 

(a)                                  For Factor’s services hereunder, Client
shall pay and Factor shall be entitled to receive a factoring Commission equal
to three-quarters of one percent (0.75%) of the gross invoice amount of each
Account (“Commission”).  The Commission shall be due and payable to Factor on
the date of creation of each Account and shall be chargeable to Client’s account
with Factor.  Factor shall be entitled to receive a surcharge equal to two
percent (2%) of the gross invoice amount of all Accounts arising out of sales to
any Customer that is a debtor-in-possession.  All of the foregoing fees
constitute compensation to Factor for services rendered and are not interest or
a charge for the use of money.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Factor’s Commission is based upon Client’s
maximum selling terms of  ninety (90) days.  Client will not grant additional
dating to any Customer without Factor’s prior written approval.   If Factor
approves extended terms or additional dating, the rate of Commission shall be
increased by one quarter of one percent (0.25%) of the gross invoice amount of
each Account for each 30 days or portion thereof of extended or additional
dating.

 

(c)                                  The minimum aggregate factoring commissions
payable under this Agreement for each Contract Year or part thereof shall be One
Hundred Fifty Thousand and no/100 Dollars ($150,000), which shall be payable at
the rate of Twelve Thousand Five Hundred and no/100 Dollars ($12,500) per month
or part thereof.  To the extent of any deficiency (after giving effect to
commissions payable under the foregoing subsections), the difference between the
minimum and the amount already charged shall be chargeable to Client’s account
with Factor, or at Factor’s option, payable by Client on Factor’s demand

 

5.3  Fees.

 

(a)                                  All of the fees charged under this
Agreement constitute compensation to Factor for services rendered and are not
interest or a charge for the use of money.  Each installment of such fees shall
be fully earned when due and payable and shall not be subject to refund or
rebate.

 

(b)                                 It is agreed by and between Client and
Factor that Factor should be compensated for maintaining available credit
balances for Client.  Should Client fail to utilize the available credit line
hereunder, Client agrees to pay to Factor, monthly, a fee of three-quarters of
one percent (0.75%) of the difference between the available credit line and the
average outstanding balance of Account advances.

 

(c)                                  It is agreed by and between Client and
Factor that Client shall pay Factor a documentation fee in the amount of Ten
Thousand and No/100 Dollars ($10,000.00).  Such fee shall be fully earned and
payable on the date of this Agreement.

 

Section 6.  Collateral.

 

6.1 Security Interest.  In order to secure the payment of all Account Advances,
Inventory Advances and Obligations of Client to Factor, Client hereby grants to
Factor a security interest in and lien upon and assigns, mortgages and pledges
to Factor all of Client’s right, title and interest in and to all of Client’s
presently existing or hereafter arising Collateral wherever located.  Factor and
Client acknowledge that all Factor Sub Accounts sold pursuant to the terms of
the Factor Sub Factoring Agreement shall be sold free and of any lien or
interest of Factor in such Factor Sub Accounts, but that Factor shall have a
Lien on the Factor Sub Accounts Proceeds.

 

6.2 Perfection/Further Assurances. Client agrees to comply with all appropriate
laws in order to perfect Factor’s security interest in and to the Collateral and
to execute such documents as Factor may require from time to time.  Client
authorizes Factor to file at such times and places as Factor may designate such
financing statements, continuations and amendments thereto as are necessary or
desirable to perfect Factor’s rights in and give notice of Factor’s purchase of
the Accounts under the Uniform Commercial Code in effect in any applicable
jurisdiction and Factor’s security interest in the Collateral.  Factor may at
any time and from time to time file financing statements, continuation
statements and amendments thereto that describe the Collateral as “all assets”
of Client or words of similar effect and which contain any other information
required by Part 5 of Article 9 of the applicable UCC for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether Client is an organization, the type of organization
and any organization identification number issued to Client.  Client agrees to
furnish any such information to Factor promptly upon request.  Any such
financing statements, continuation statements or amendments may be signed by
Factor on behalf of Client or filed by Factor without the signature of Client
and may be filed at any time in any jurisdiction.  Client acknowledges that it
is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement naming Client as the debtor
and Factor as the secured party without the prior written consent of Factor, and
Client agrees that it shall not do so without the prior written consent of
Factor.  Client hereby ratifies any UCC financing statements previously filed by
Factor.

 

10

--------------------------------------------------------------------------------


 

6.3  Collateral Representations, Warranties and Covenants

 

(a)  Client is the sole owner and holder of all Collateral and there is no
security interest, Lien, judgment or other encumbrance in or affecting such
Accounts or any of the other Collateral except for Permitted Liens;

 

(b)  The Collateral is located at the locations set forth on Schedule 6.3
(b) hereof and at no other location.  Client shall provide written notice to
Factor of any change in the locations at which it keeps its Collateral at least
thirty (30) days prior to any such change. Client shall obtain from any
landlord, warehouseman, or other third party operator of premises on which any
Collateral is located an acceptable lien waiver or subordination agreement in
Factor’s favor with respect to such Collateral.  In the event that any
Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral, Client shall, immediately endorse and assign such Negotiable
Collateral over to Factor and deliver actual physical possession of the
Negotiable Collateral to Factor.  Client shall at any time and from time to time
take such steps as Factor may request for Factor (i) to obtain an
acknowledgment, in form and substance satisfactory to Factor, of any bailee
having possession of any of the Collateral that such bailee holds such
Collateral for Factor, (ii) to obtain “control” of any investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper in
accordance with Article 9 of the UCC, with any agreements establishing control
to be in form and substance satisfactory to Factor, and (iii) otherwise to
insure the continued perfection and priority of Factor’s security interest in
the Collateral and of the preservation of its rights therein other than the
Inventory in Mexico.

 

(c)  Accounts.  The Accounts are a valid, bona fide account, representing an
undisputed indebtedness incurred by the named Customer for goods actually sold
and delivered or for services completely rendered; Other than those discounts,
allowances and deductions set forth on the face of the invoice at the time it
was created, there are and shall be no set-offs, allowances, discounts,
deductions, counterclaims, or disputes with respect to any Account.  Client
shall inform Factor, in writing, immediately upon learning that there exists any
Dispute.  Client shall accept no returns and shall grant no allowance or credit
to any Customer without prior written notice to Factor.  If required by Factor,
Client shall submit to Factor credit memos itemized on a separate Schedule of
Accounts for all returns and allowances made during the previous week.  At
Factor’s option, Factor may require that Client pay Factor for the amount of
such credit memos, or in Factor’s sole and exclusive discretion, Factor may
agree to accept the Schedule of Accounts and apply same to Client’s Reserve.

 

(d)  Inventory.  Client will maintain Inventory at the locations set forth on
Schedule 6.3 (b) hereof subject to a perfected, first-priority Lien in favor of
Factor (other than Inventory located in Mexico).  Sales of Inventory will be
made in compliance with all material requirements of applicable law.  Client
covenants and agrees:

 

(i)                                     To notify Factor immediately of any
event causing loss or depreciation in the value of Inventory and the amount of
such loss or depreciation;

 

(ii)                                  To keep correct current stock, cost and
sales records of Client’s Inventory, accurately and sufficiently itemizing and
describing the kinds, type, and quantities of Inventory and the cost and selling
prices thereof, all of which records shall be continuously available to Factor
for inspection, and Factor shall at all reasonable times have access to and the
right to inspect and draw off data from any of Client’s other books and records
for the purposes of checking and verifying all such statements, stock, cost and
sales records;

 

(iii)                               At all reasonable times and from time to
time, by or through any of Client’s officers, agents, attorneys, or accountants,
permit Factor to examine or inspect the Inventory wherever located and, for such
purposes, to enter upon Client’s premises or wherever any of the Inventory may
be found; and

 

(iv)                              Until Default, Client may use the Inventory in
any lawful manner not inconsistent with this Agreement or with the terms or
conditions of any policy of insurance thereon, may use and consume any raw
materials or supplies, the use and consumption of which is necessary in order to
carry on Client’s business, and may also sell the Inventory in the ordinary
course of business.  (A sale in the ordinary course

 

11

--------------------------------------------------------------------------------


 

of business does not include a transfer in partial or total satisfaction of a
debt owing by Client to any person other than Factor.)

 

(e)  Equipment.  Client will maintain all Equipment used or useful in Client’s
business in good and workable condition, ordinary wear and tear excepted,
subject to a perfected, first-priority security interest in Factor’s favor and
free and clear of all other Liens except Permitted Liens at one of the locations
set forth on Schedule 6.3(b).

 

(f)  Defense of Title.  All Collateral will at all times be owned by Client, and
Client will defend Client’s title to the Collateral against the claims of third
parties.  Client will at all times keep accurate and complete records of the
Collateral.

 

(g) Insurance.  Client will obtain and maintain in full force and effect
insurance covering the Collateral against all risks to which the Collateral is
exposed, including loss, damage, fire, theft, and all other such risks, in such
amounts, with such companies, under such policies and in such form as will be
satisfactory to Factor, which policies will name Factor as an additional insured
and provide that loss thereunder will be payable to Factor as Factor’s interests
may appear upon a loss payee endorsement acceptable to Factor.  All proceeds of
any such insurance will be paid over to Factor directly, and Factor may apply
such proceeds to payment of the Obligations, whether or not due, in such order
of application as Factor determines or, in Factor’s sole discretion, apply such
proceeds, in whole or in part, to the replacement, restoration or rebuilding of
the lost or damaged property.  Client will provide to Factor from time to time
certificates showing such coverage in effect and, at Factor’s request, the
underlying policies.

 

(h) Commercial Tort Claims.  If Client shall at any time acquire a commercial
tort claim, Client shall immediately notify Factor in a writing signed by Client
of the details thereof and grant to Factor in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Factor.

 

(i)  Appraisal.  Client’s Inventory shall be appraised semi-annually by an
appraiser acceptable to Factor.

 

Section 7.  Power of Attorney.

 

7.1 Power of Attorney.  Client hereby grants to Factor an irrevocable power of
attorney authorizing and permitting Factor, at its option, without notice to
Client to do any or all of the following:  (a) endorse the name of Client on any
checks or other evidences of payment whatsoever that may come into the
possession of Factor regarding Accounts or Collateral, including checks received
by Factor pursuant to Section 9 hereof;  (b) receive, open and dispose of any
mail addressed to Client and put Factor’s address on any statements mailed to
Customers; (c) pay, settle, compromise, prosecute or defend any action, claim,
conditional waiver and release, or proceeding relating to Accounts or
Collateral; (d) upon the occurrence of a Default, notify in the name of the
Client, the U.S. Post Office to change the address for delivery of mail
addressed to Client to such address as Factor may designate, however, Factor
shall turn over to Client all such mail not relating to Accounts or Collateral;
(e) file any financing statement deemed necessary or appropriate by Factor to
protect Factor’s interest in and to the Accounts or Collateral, or under any
provision of this Agreement; (f) effect debits to any deposit account or other
account that Client or Client’s principals who have executed a guaranty
agreement maintain at any bank for any sums due to or from the Client under this
Agreement; (g) upon a Default, to prepare and mail all invoices relating to
Accounts; and (h) to take all actions necessary and proper in order to carry out
this Agreement.  The authority granted to Factor herein is irrevocable until
this Agreement is terminated and all Obligations are fully satisfied.

 

 Section 8. Client’s Representations, Covenants and Warranties.

 

Section 8.1 Client’s Representations, Covenants and Warranties.  Client
represents, warrants and covenants to Factor that:

 

(a)                                  Client is a corporation or limited
liability company, duly organized, validly existing and in good standing under
the laws of the state of Delaware and is qualified and authorized to do business
and is in good standing in all states in which such qualification and good
standing are necessary or desirable;

 

12

--------------------------------------------------------------------------------


 

(b)           The execution, delivery and performance by Client of this
Agreement does not and will not constitute a violation of any applicable law,
violation of Client’s articles of incorporation or organization or bylaws or any
material breach of any other document, agreement or instrument to which Client
is a party or by which Client is bound.  The Agreement is a legal, valid and
binding obligation of Client enforceable against it in accordance with its
terms;

 

(c)           Client’s address, as set forth below its signature line hereto, is
Client’s mailing address, its chief executive office, principal place of
business and the office where all of the books and records concerning the
Accounts and/or Collateral are maintained which shall not be changed without
giving thirty (30) days prior written notice to Factor;

 

(d)           Client shall maintain its books and records in accordance with
GAAP and shall reflect on its books the absolute sale of the Accounts to
Factor.  Client shall furnish Factor, upon request, such information and
statements, as Factor shall require from time to time regarding Client’s
business affairs, financial condition and results of its operations.  Without
limiting the generality of the foregoing, Client shall provide Factor, (i) on or
prior to the 30th day of each month, unaudited financial statements with respect
to the prior month, (ii) within forty-five (45) days after the end of each of
Client’s quarters, unaudited financial statements (on a fiscal year-to-date
basis) prepared by a CPA acceptable to Factor, (iii)  within ninety (90) days
after the end of each of Client’s fiscal years, audited financial statements
prepared by a CPA acceptable to Factor, (iv) prior to the Agreement Date and
annually thereafter, projected income statement, balance sheet and statement of
cash flows by month for the next year, (v) within 30 days of each month-end, a
certificate from the president or chief financial officer of Client stating
whether any Default has occurred and stating the nature of the Default,
(vi) within 10 days of each month end, a detailed listing of Inventory with a
cover summary report, (vii) within 10 days of each month-end, a current listing
of all open and unpaid accounts payable, and (viii) such other information as
Factor may request.  All financial statements and reports furnished to Factor
hereunder shall be prepared and all financial computations and determinations
pursuant hereto shall be made in accordance with GAAP;

 

(e)           Client has paid and will pay all taxes and governmental charges
imposed with respect to sale of Goods and rendition of services and shall
furnish to Factor upon request satisfactory proof of payment and compliance with
all federal, state and local tax requirements;

 

(f)            Client will promptly notify Factor of (i) the filing of any
lawsuit against Client involving amounts greater than $100,000.00, and (ii) any
attachment or any other legal process levied against Client;

 

(g)           The application made and information delivered by or on behalf of
Client in connection with this Agreement, and the statements made therein are
true and correct at the time that this Agreement is executed.  There is no fact
which Client has not disclosed to Factor in writing which could materially
adversely affect the properties, business or financial condition of Client, or
any of the Accounts or Collateral, or which is necessary to disclose in order to
keep the foregoing representations and warranties from being misleading;

 

(h)           In no event shall the funds paid to Client hereunder be used
directly or indirectly for personal, family, household or agricultural purposes;

 

(i)            Client does business under no trade or assumed names except as
indicated below.  These names are a trade name and/or tradestyle by which Client
will or may identify and sell certain of its products and under which Client
will or may conduct a portion of its business, and are not an independent
corporation or other legal entity.  Factor is hereby authorized to receive,
endorse and deposit any and all checks sent to it in payment of such Accounts
including such checks as are payable to any of the trade styles or tradenames. 
Accounts invoiced in the name of any tradename or tradestyle are subject to all
of the terms and conditions of this Agreement with the same force and effect as
if they were in Client’s corporate name:

 

 

 

Meade

 

 

 

 

Meade.com

 

 

 

 

Coronado

 

 

 

13

--------------------------------------------------------------------------------


 

(j)            Any invoice or written communication that is issued by Client to
Factor by facsimile transmission is a duplicate of the original;

 

(k)           Any electronic communication of data, whether by e-mail, tape,
disk, or otherwise that Client remits or causes to be remitted to Factor shall
be authentic and genuine; and

 

(l)            Client does not own, control or exercise dominion over, in any
way whatsoever, the business of any Account or Customer.

 

(m)          Client represents and warrants to Factor that: (i) Client is not
engaged as one of Client’s principal activities in owning, carrying or financing
the purchase or ownership by others of “margin stock” (as defined in Regulation
U of the Board of Governors of the Federal Reserve System); (ii) Client owns no
real property and leases no real property other than as listed on Schedule 8.1
(m); (iii) a true, correct and complete list of any warehousemen, processors,
consignees or other bailees with possession or control of any Inventory is set
forth on Schedule 6.3 (b); and (iv) a list and brief description of all bank
accounts maintained by Client with any bank or financial institution is set
forth on Schedule 8.1 (m);

 

8.2           Negative Covenants.

 

(a)           No Merger.  Client will not merge or consolidate with any other
Person or sell, transfer, lease, abandon, or otherwise dispose of a substantial
portion of Client’s assets or any of the Collateral or any interest therein,
except that, so long as no Default has occurred and is continuing, Client may
sell Inventory in the ordinary course of Client’s business.

 

(b)           No Debt or Liens; Taxes.  Other than as provided for in the Factor
Sub Factoring Agreement and the  Loan Agreement — Factor Sub Accounts, Client
will not obtain or attempt to obtain from any Person other than Factor any
loans, Account Advances, or other financial accommodations or indebtedness of
any kind, nor will Factor enter into any direct or indirect guaranty of any
obligation of another Person.  Other than as provided for in the Factor Sub
Factoring Agreement and the  Loan and Security Agreement — Factor Sub Accounts,
Client will not permit any of Client’s assets or any part of the Collateral to
be subject to any Lien.  Client shall pay when due (or before the expiration of
any extension period) any tax or other assessment (including all required
payments or deposits with respect to withholding taxes), and Client will, upon
request by Factor, promptly furnish Factor with proof satisfactory to Factor
that Client has made such payments and deposits.

 

(c)           No Distributions.  Client will not retire, repurchase or redeem
any of Client’s capital stock or other ownership interest in Client, nor declare
or pay any dividend in cash or other property (other than additional shares of
capital stock or additional ownership interests) to any owner or holder of
Client’s shares or other ownership interest.

 

(d)           No ERISA Liabilities.  Client will make timely payments of all
contributions required to meet the minimum funding standards for Client’s
employee benefit plans subject to the Employee Retirement Income Security Act of
1974 (as amended, “ERISA”) and will promptly report to Factor the occurrence of
any reportable event (as defined in ERISA) and any giving or receipt by Client
of any governmental notice (other than routine requests for information) in
respect of any such plan.

 

(e)           Transactions with Affiliates.  Client will not engage in any
transaction with any of Client’s officers, directors, employees, owners or other
affiliates, except for an “arms-length” transaction on terms no less favorable
to Client than would be granted to Client in a transaction with a Person who is
not an affiliate, which transaction shall be approved by Client’s disinterested
directors and shall be disclosed in a timely manner to Client prior to the
consummation of the transaction.

 

(f)            Loans/Investments.  Client will not make any loans or Account
Advances to or extend any credit to any Person except (i) the extension of trade
credit in the ordinary course of business; and (ii) Account Advances to
employees not to exceed an aggregate outstanding amount of $10,000 at any one
time outstanding for all employees.  Client shall not purchase, acquire or
otherwise invest in any Person except:

 

14

--------------------------------------------------------------------------------


 

(A) existing investments in Client’s subsidiaries described on Schedule 8.2
(f) ; (B) direct obligations of the United States of America maturing within one
year from the acquisition thereof; (C) certificates of deposit issued by, or
investment accounts in, banks or financial institutions having a net worth of
not less than $50,000,000; and (D) commercial paper rated A-1 by Standard &
Poor’s Ratings Group or P-1 by Moody’s Investors Service, Inc.  Without limiting
the generality of the foregoing, Client shall not create any new subsidiary.

 

(g)           Capital Expenditures.  Client shall give Factor notice of any
capital expenditures in excess of $450,000 during any fiscal year.

 

Section 9.  Administration.

 

9.1   Disputes/Chargebacks.  Client shall notify Factor immediately upon the
assertion by a Customer of a Dispute and Factor may charge such Account back to
Client.  Factor may charge back to Client all amounts owing on Client Risk
Accounts at any time either before or after the due date.  Client indemnifies
and holds Factor harmless from and against any and all loss, costs and expenses
arising out of Disputes or Client Risk Accounts, including collection and
attorneys fees with respect thereto.  A chargeback shall not be deemed a
reassignment of an Account and title thereto and to the Goods represented
thereby shall remain in Factor until such time as Factor executes a reassignment
of the Account.

 

9.2  Expenses.  Client shall pay all costs incurred by Factor pursuant to this
Agreement, including search and filing fees, wire and ACH transfer fees, audit
and field examination fees, legal fees (including the allocated cost of internal
counsel) for preparation of this Agreement and any other Factoring Documents and
the perfection, preservation and enforcement of any of Factor’s rights
hereunder.

 

9.3 Credit Inquiries.  Client authorizes Factor to disclose such information as
Factor deems appropriate to Persons making credit inquiries about Client.

 

9.4 Persons Authorized to Request Account Advances/Inventory Advances.  Client
hereby authorizes and directs Factor to make Account Advances or Inventory
Advances to or for the benefit of Client upon receipt of instructions from any
of the persons listed on Schedule 9.4.  Factor shall have no liability
whatsoever to Client or any other Person for acting upon any such instructions
which Factor, in good faith, believes were given by any such person, and Factor
shall have no duty to inquire as to the propriety of any disbursement.  Factor
is hereby authorized to make the loans provided for herein based on instructions
received by facsimile, electronic mail, telephone or other method of
communication from any of such persons.  Although Factor shall make a reasonable
effort to determine the person’s identity, Factor shall not be responsible for
determining the authenticity of any such instructions, and Factor may act on the
instructions of anyone it perceives to be one of the persons authorized to
request loans hereunder.  Factor shall have the right to accept the instructions
of any of the foregoing persons unless and until Factor actually receives from
Client (in accordance with the notice provisions of this Agreement) written
notice of termination of the authority of that person.  Client may change
persons designated to give Factor borrowing instructions only by delivering to
Factor written notice of such change.  Client will ensure that each telephone
instruction from any person designated in or pursuant to this paragraph shall be
followed by written confirmation of the request for disbursement in such form as
Factor makes available to Client from time to time for such purpose; provided,
however, that Client’s failure to provide written confirmation of any telephonic
instruction shall not invalidate such telephonic instruction.

 

9.5  Field Examinations.  During the term of this Agreement and so long as there
exists or has existed no Default, Factor may conduct up to four (4) field
examinations per Contract Year; provided, however, that upon the occurrence of a
Default and so long as it continues, Factor may conduct additional field
examinations.  Client agrees to pay to Factor an audit fee of $900 per auditor,
per day (including partial days), plus all of Factor’s out-of-pocket travel and
living expenses incurred while performing each field examination.

 

15

--------------------------------------------------------------------------------


 

Section 10. Accounting Information.

 

10.1  Accounting Statements.  Factor shall provide Client with information on
the Accounts and a monthly reconciliation of the factoring relationship relating
to billing, collection, Account Advances, Inventory Advances, Obligations and
account maintenance such as aging, posting, error resolution and e-mailing or
mailing of statements.  All of the foregoing shall be in a format and in such
detail, as Factor, in its sole discretion, deems appropriate.  Factor’s books
and records shall be admissible in evidence without objection as prima facie
evidence of the status of the Accounts and Reserve between Factor and Client. 
Each statement, report, or accounting rendered or issued by Factor to Client
shall be deemed conclusively accurate and binding on Client unless within thirty
(30) days after the date of issuance Client notifies Factor to the contrary
pursuant to Section 13 hereof, setting forth with specificity the reasons why
Client believes such statement, report, or accounting is inaccurate, as well as
what Client believes to be correct amount(s) therefore.  If the Client gives
notice of its disagreement with Factor’s statement, all matters in such
statement that are not objected to in Client’s notice, shall be deemed
conclusively accurate and binding on Client.  Client’s failure to receive any
monthly statement shall not relieve it of the responsibility to request such
statement and Client’s failure to do so shall nonetheless bind Client to
whatever Factor’s records would have reported.

 

10.2  Inspections.  Factor shall have the right at any time, at Client’s
expense, to visit and inspect Client’s books and records, and to make and take
away copies of Client’s books and records.

 

Section 11.  Defaults and Remedies.

 

11.1  Default.   A Default shall be deemed to have occurred hereunder upon the
happening of one or more of the following: (a) Client shall fail to pay as and
when due any amount owed to Factor; (b) any Obligor shall breach any covenant,
warranty or representation set forth herein or in any Factoring Document or same
shall be untrue when made; (c) any Obligor becomes insolvent in that its debts
are greater than the fair value of its assets or is unable to pay its debts as
they mature, or admits in writing that it is insolvent or unable to pay its
debts, makes an assignment for the benefit of creditors, makes a conveyance
fraudulent as to creditors under any state or federal law, or a proceeding is
instituted by or against any Obligor alleging that such Obligor is insolvent or
unable to pay debts as they mature, or a petition under any provision of Title
11 of the United States Code, as amended, or any state insolvency proceeding is
filed by or against any Obligor; (d) any involuntary lien, garnishment,
attachment or the like shall be issued against or shall attach to the  Accounts,
the Collateral or any portion thereof and the same is not released within ten
(10) days; (e) any Obligor suffers the entry against it for a final judgment for
the payment of money in excess of $100,000.00, unless the same is discharged
within thirty (30) days after the date of entry thereof or an appeal or
appropriate proceeding for review thereof is taken within such periods and a
stay of execution pending such appeal is obtained; (f) any report, certificate,
schedule, financial statement, profit and loss statement or other statement
furnished by Client, or by any Obligor or other person on behalf of Client, to
Factor is not true and correct in any material respect; (g) Obligor shall have a
federal or state tax lien filed against any of its properties, or shall fail to
pay any federal or state tax when due, or shall fail to file any federal or
state tax form as and when due; (h) a material adverse change shall have
occurred in Obligor’s financial conditions, business or operations; (i) any
suspension of the operation of Obligor’s present business; (j) dissolution,
merger, or consolidation of any Obligor that is a corporation, partnership or
limited liability company, provided, however, that the sale of Meade Germany is
specifically permitted; (k) transfer of a substantial part (determined by market
value) of the property of any Obligor; (l) sale, transfer or exchange, either
directly or indirectly, of a controlling stock or equity ownership interest of
any Obligor; (m) termination, unenforceability or withdrawal of any guaranty for
the Obligations, or failure of any Obligor to perform any of its obligations
under such a guaranty or assertion by any Obligor that it has no liability or
obligation under such a guaranty, (n)  a default or event of default shall occur
under the terms of any agreement between Client and Factor, and Client and
Factor Sub, including the Loan Agreement —Factor Sub Accounts and the Factor Sub
Factoring Agreement, or (o) Client shall breach any covenant or fail to perform
any covenant in any agreement between Client and Factor, and Client and Factor
Sub, including the Loan Agreement — Factor Sub Accounts and the Factor Sub
Factoring Agreement.

 

11.2 Remedies.  (a)  Upon a Default, Factor may, without demand or notice to
Client, exercise all rights and remedies available to it under this Agreement,
under the UCC or otherwise, including,

 

16

--------------------------------------------------------------------------------


 

terminating this Agreement and declaring all Obligations immediately due and
payable, provided, however, that in the event a Default occurs under subsection
(c) of Section 11.1, such termination and acceleration shall occur automatically
without any notice, demand or presentment of any kind.

 

(b)           Without notice to or demand upon Client or any other Person,
Factor may make such payments and do such acts as Factor considers necessary or
reasonable to protect its security interest in the Collateral.  Client
authorizes Factor to enter each premises where any Collateral is located, take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest or compromise any lien which in Factor’s opinion appears to be
prior or superior to its security interest and to pay all expenses incurred in
connection therewith.  Factor may ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale and sell the Collateral. 
Any such sale may be either a public or private sale, or both, by way of one or
more contracts or transactions, for cash or on terms.  It is not necessary that
the Collateral be present at any such sale.

 

(c)           Factor shall be entitled to any form of equitable relief that may
be appropriate without having to establish that any remedy at law is inadequate
or other grounds.  Factor shall be entitled to freeze, debit and/or effect a
set-off against any fund or account Client may maintain with any bank.  In the
event Factor deems it necessary to seek equitable relief, including, but not
limited to, injunctive or receivership remedies, as a result of a Default,
Client waives any requirement that Factor post or otherwise obtain or procure
any bond.  Alternatively, in the event Factor, in its sole and exclusive
discretion, desires to procure and post a bond, Factor may procure and file with
the court a bond in an amount up to and not greater than $100,000.00
notwithstanding any common or statutory law requirement to the contrary.  Upon
Factor’s posting of such bond it shall be entitled to all benefits as if such
bond was posted in compliance with state law.  Client waives any right it may be
entitled to, including an award of attorney’s fees or costs, in the event any
equitable relief sought by and awarded to Factor is thereafter, for whatever
reason(s), vacated, dissolved or reversed.

 

11.3  Cumulative Rights; Waivers.  The occurrence of any Default shall entitle
Factor to all of the default rights and remedies (without limiting the other
rights and remedies exercisable by Factor either prior or subsequent to a
Default) as available to a Secured Party under the Uniform Commercial Code in
effect in any applicable jurisdiction.  All rights, remedies and powers granted
to Factor in this Agreement, or in any other instrument or agreement given by
Client to Factor or otherwise available to Factor in equity or at law, are
cumulative and may be exercised singularly or concurrently with such other
rights as Factor may have.  These rights may be exercised from time to time as
to all or any part of the Accounts hereunder or the Collateral as Factor in its
discretion may determine.  In the event that any part of the purchase of
Accounts hereunder by Factor is construed to be a loan from Factor to Client,
any Account Advances or payments made as the Purchase Price for all Accounts
shall be secured by the Accounts and the Collateral.  Factor may not be held to
have waived its rights and remedies unless the waiver is in writing and signed
by Factor.  A waiver by Factor of a right, remedy or default under this
Agreement on one occasion is not a waiver of any right, remedy or default on any
subsequent occasion.  No exercise by Factor of one right or remedy shall be
deemed an election, and no waiver by Factor of any default on Client’s part
shall be deemed a continuing waiver.  No delay by Factor shall constitute a
waiver, election or acquiescence by it.

 

Section 12. Term.

 

12.1 Term.   This Agreement may be terminated upon  forty-five days prior
written notice from Factor to Client.  Client shall have the right to terminate
this Agreement at any time, however, upon payment of the appropriate Prepayment
Penalty as outlined below:

 

Prepayment Penalty

 

Time Period During
Which Termination
Occurs

$

300,000

 

During the first year

$

200,000

 

During the second year

$

100,000

 

During the third year

 

17

--------------------------------------------------------------------------------


 

If termination of the Agreement by the Client is a result of the sale of all or
substantially all of Client’s stock or assets, the Prepayment Penalty will be as
follows:

 

Prepayment Penalty

 

If Termination
Occurs Due To
Stock Or Asset Sale

$

300,000

 

Within 180 days of the Agreement Date

$

150,000

 

More than 181 days after the Agreement Date but prior to 365 days after the
Agreement Date

$

100,000

 

During the second Contract Year

$

50,000

 

During the third Contract Year

 

Notwithstanding anything herein to the contrary, Factor may terminate this
Agreement i) at any time without notice after the occurrence of a Default, or
ii) assuming no Default  hereunder,  at any time by giving not less than
forty-five (45) days notice.  Notwithstanding payment in full of all Obligations
by Client, any such notice of termination is conditioned on Client’s delivery,
to Factor, of a general release in a form reasonably satisfactory to Factor. 
Client understands that this provision constitutes a waiver of its rights under
§ 9-513 of the UCC.  Factor shall not be required to record any terminations or
satisfactions of any of Factor’s liens on the Collateral unless and until Client
has executed and delivered to Factor said general release and Client shall have
no authority to do so without Factor’s express written consent.  Any termination
of this Agreement shall not affect Factor’s security interest in the Collateral
and Factor’s ownership of the Accounts, and this Agreement shall continue to be
effective, until all transactions entered into and Obligations incurred
hereunder have been completed and satisfied in full.  The expense reimbursement,
repayment and indemnification provisions of this Agreement shall survive the
termination of this Agreement.  All Obligations shall be immediately due and
payable in full upon termination of this Agreement.

 

Section 13.  Notices.  Any notice or communication with respect to this
Agreement shall be given in writing, sent by (i) personal delivery, or
(ii) overnight delivery service with proof of delivery, or (iii) United States
mail, first-class with postage prepaid, or registered or certified mail, or
(iv) prepaid telegram, telex or telecopy, addressed to each party hereto at its
address and to the attention of the person listed as set forth below the
signatures of the parties to this Agreement.  Any such notice or communication
shall be deemed to have been given either at the time of personal delivery or,
in the case of overnight delivery service or telecopy, on the next business day
at the receiving location or in the case of mail, upon receipt.

 

Section 14. Attorney’s Fees.  Client agrees to reimburse Factor upon demand for
all reasonable attorney’s fees, court costs and other expenses incurred by
Factor in the preparation, negotiation and enforcement of this Agreement and
protecting or enforcing its interest in the Accounts or the Collateral, or in
the representation of Factor in connection with any bankruptcy case or
insolvency proceeding involving Client, the Collateral, or any Accounts,
including any defense of any Avoidance Claims (except to the extent related to
Approved Accounts where no Dispute exists).  Client hereby agrees to pay such
fees, costs and expenses and Factor shall also have the right to charge the
Reserve therefore.  Notwithstanding the existence of any law, statute or rule,
in any jurisdiction which may provide Client with a right to attorney’s fees or
costs, Client hereby waives any and all rights to hereafter seek attorney’s fees
or costs hereunder and Client agrees that Factor exclusively shall be entitled
to indemnification and recovery of any and all attorney’s fees or costs in
respect to any litigation based hereon, arising out of, or related hereto,
whether under, or in connection with, this and/or any agreement executed in
conjunction herewith, or any course of conduct, course of dealing, statements
(whether verbal or written) or actions of either party.

 

18

--------------------------------------------------------------------------------


 

Section 15.  Indemnity.  Client hereby indemnifies and agrees to hold harmless
and defend Factor from and against any and all claims, judgments, liabilities,
fees and expenses (including attorney’s fees) which may be imposed upon,
threatened or asserted against Factor at any time and from time to time in any
way connected with this Agreement or the Collateral.  The foregoing
indemnification shall apply whether or not such indemnified claims are in any
way or to any extent owed, in whole or in part, under any claim or theory of
strict liability, or are caused, in whole or in part, by any negligent act or
omission of Factor except for gross negligence or willful misconduct of Factor.

 

Section 16.  Severability.  Each and every provision, condition, covenant and
representation contained in this Agreement is, and shall be construed to be, a
separate and independent covenant and agreement.  If any term or provision of
this Agreement shall to any extent be invalid or unenforceable, the remainder of
the Agreement shall not be affected thereby.

 

Section 17.  Parties in Interest.  All grants, covenants and agreements
contained in this Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that
Client may not delegate or assign any of its duties or obligations under this
Agreement without the prior written consent of Factor.  Notwithstanding anything
herein to the contrary, the Factor may, without consent of the Client, grant a
security interest in, sell or assign, grant or sell participations in or
otherwise transfer all or any portion of its rights and obligations hereunder to
one or more Persons and upon notice of such assignment, sale or grant of
participation by Factor, to treat such assignee, transferee or participant as 
“Factor” for all purposes hereunder.

 

Section 18.  Governing Law;  Submission to Process and Venue.  This Agreement
shall be deemed a contract made under the laws of the State of California and
shall be construed and enforced in accordance with and governed by the internal
laws of the State of California, without reference to the rules thereof relating
to conflicts of law.  Client hereby irrevocably submits itself to the exclusive
jurisdiction of the state and federal courts located in any county in the state
of California in which Factor has an business location, and agrees and consents
that service of process may be made upon it in any legal proceeding relating to
this Agreement, the purchase of Accounts or any other relationship between
Factor and Client by any means allowed under state or federal law.    Client
hereby waives and agrees not to assert, by way of motion, as a defense or
otherwise, that any such proceeding, is brought in any inconvenient forum or
that the venue thereof is improper.

 

Section 19.  Complete Agreement.  This Agreement, the written documents executed
pursuant to this Agreement, if any, and the acknowledgment delivered in
connection herewith set forth the entire understanding and agreement of the
parties hereto with respect to the transactions contemplated herein and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  No modification or amendment of or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by the party against whom it is sought to be enforced.

 

Section 20. Miscellaneous.

 

(a)           Client acknowledges that there is no, and it will not seek or
attempt to establish any, fiduciary relationship between Factor and Client, and
Client waives any right to assert, now or in the future, the existence or
creation of any fiduciary relationship between Factor and Client in any action
or proceeding (whether by way of claim, counterclaim, crossclaim or otherwise)
for damages.

 

(b)           This Agreement shall be deemed to be one of financial
accommodation and not assumable by any debtor, trustee or debtor-in-possession
in any bankruptcy proceeding without Factor’s express written consent and may be
suspended in the event a petition in bankruptcy is filed by or against Client.

 

(c)           In the event Client’s principals, officers or directors form a new
entity, whether corporate, partnership, limited liability company or otherwise,
similar to that of Client during the term of this Agreement, such entity shall
be deemed to have expressly assumed the obligations due Factor by Client under
this Agreement.  Upon the formation of any such entity, Factor shall be deemed
to have been granted an irrevocable power of attorney with authority to file, on
behalf of the newly formed successor business, a

 

19

--------------------------------------------------------------------------------


 

new UCC financing statement or other Uniform Commercial Code statement with the
appropriate secretary of state or Uniform Commercial Code filing office.  Factor
shall be held-harmless and be relieved of any liability resulting from the
filing of a financing statement or the resulting perfection of a lien in any of
the successor entity’s assets.  In addition, Factor shall have the right to
notify the successor entity’s Customers of Factor’s lien rights, its right to
collect all Accounts, and to notify any new factor or Factor who has sought to
procure a competing lien of Factor’s right is in such successor entity’s assets.

 

(d)           Client expressly authorizes Factor to access the systems of and/or
communicate with any shipping or trucking company in order to obtain or verify
tracking, shipment or delivery status of any Goods regarding an Account.

 

(e)           INTENTIONALLY RESERVED

 

(f)            Client shall indemnify Factor from any loss arising out of the
assertion of any Avoidance Claim.  Client shall notify Factor within two
business days of it becoming aware of the assertion of an Avoidance Claim.

 

(g)           Client agrees to execute any and all forms (i.e. Forms 8821 and/or
2848) that Factor may require in order to enable Factor to obtain and receive
tax information issued by the Department of the Treasury, Internal Revenue
Service, or receive refund checks.

 

(h)           The Client shall make each payment required hereunder, and/or
under any instrument delivered hereunder, without setoff, deduction or
counterclaim of any kind, whether any right of setoff, deduction or counterclaim
arises pursuant to this Agreement, arises pursuant to applicable law or
otherwise.

 

(i)            The terms of this Agreement and the other Factoring Documents are
confidential and Client agrees not to disclose same to any party other than its
accountants, attorneys and others that are in a confidential relationship with
Client and who agree to treat this Agreement and the other Factoring documents
and the contents of same as confidential, except as required by law (i.e. SEC
filings).

 

(j)            Client will cooperate with Factor in obtaining a control
agreement in form and substance satisfactory to Factor with respect to
Collateral consisting of:  Deposit Accounts; Investment Property;
Letter-of-Credit Rights; and electronic Chattel Paper.

 

(k)           Client and Factor agree and acknowledge that the loan facility
provided for by this Agreement is not conditioned upon the existence or
provision of any other loan facility, factoring arrangement or other financial
accommodations between Factor and Client or any of their affiliates.

 

Section 21.  Governing Law; Jurisdiction; Venue, Waiver of Jury Trial and
Service of Process.

 

(A)   THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED WITHIN
SUCH STATE, AND CLIENT HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE STATE OF CALIFORNIA, AND WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON CLIENT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
CERTIFIED MAIL DIRECTED TO CLIENT AT ITS ADDRESS AS IT APPEARS AT THE BEGINNING
OF THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U. S. MAILS,
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID.  CLIENT WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.  NOTHING IN THIS
SECTION SHALL AFFECT FACTOR’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT FACTOR’S

 

20

--------------------------------------------------------------------------------


 

RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST CLIENT OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION.

 

(B)  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO.  IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTIONS SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 22.  Acknowledgment of Waivers and Loss of Defenses.

 

(a)           Client acknowledges that certain provisions of this Agreement
operate as waivers of rights that Client would otherwise have under applicable
law.  Other provisions permit Factor to take actions that Factor would otherwise
not have a right to take, to fail to take actions that Factor would otherwise
have an obligation to take, or to take actions that may prejudice Client’s
rights and obligations under this Agreement and against the Client.  In the
absence of these provisions Client might have defenses against Client’s
obligations under this Agreement.  These defenses might permit Client to avoid
some or all of Client’s obligations under this Agreement.

 

(b)           Client intends by the waivers and other provisions of this
Agreement, including the acknowledgement set forth in this section, to be liable
to the greatest extent permitted by law for all of Client’s obligations to
Factor.  Client intends to have this liability even if the terms of the
Factoring Documents change or if Client does not have any rights against Client.

 

(c)           Client acknowledges that (i) Client understands the seriousness of
the provisions of this Agreement; (ii) Client has had a full opportunity to
consult with counsel of Client’s choice; and (iii) Client has consulted with
counsel of Client’s choice or has decided not to consult with counsel.

 

Section 23.            Waiver Of Jury Trial.  This Section concerns the
resolution of any controversies or claims between the Client and Factor, whether
arising in contract, tort or by statute, including but not limited to
controversies or claims that arise out of or relate to: (i) this Agreement
(including any renewals, extensions or modifications); or (ii) any of the other
Factoring Documents (collectively a “Claim”).

 

(a)           Judicial Reference.

 

i.

 

The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in Section 21 herein, but the
California Supreme Court has held that such pre-dispute jury trial waivers are
unenforceable.  This Section will be applicable until: (i) the California
Supreme Court holds that a pre-dispute jury trial waiver provision similar to
that contained in Section 21 herein is valid or enforceable; or (ii) the
California Legislature passes legislation and the governor of the State of
California signs into law a statute authorizing pre-dispute jury trial waivers
and as a result such waivers become enforceable.

 

21

--------------------------------------------------------------------------------


 

ii.

 

Other than the exercise of provisional remedies (any of which may be initiated
pursuant to applicable law), any controversy, dispute or claim (each, a “Claim”)
between the parties arising out of or relating to this Agreement will be
resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding.  Venue for the reference proceeding will be in the
Superior Court or Federal District Court in Los Angeles County, California (the
“Court”).

 

 

 

iii.

 

The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties.  If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative).  A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted.  The referee shall be appointed to sit with all the
powers provided by law.  Pending appointment of the referee, the Court has power
to issue temporary or provisional remedies.

 

 

 

iv.

 

The parties agree that time is of the essence in conducting the reference
proceedings.  Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within forty-five (45) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.

 

 

 

v.

 

The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever.  Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon ten (10) days written notice, and all other
discovery shall be responded to within twenty (20) days after service.  All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

 

 

 

vi.

 

Except as expressly set forth in this Agreement, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. 
All proceedings and hearings conducted before the referee, except for trial,
shall be conducted without a court reporter, except that when any party so
requests, a court reporter will be used at any hearing conducted before the
referee, and the referee will be provided a courtesy copy of the transcript. 
The party making such a request shall have the obligation to arrange for and pay
the court reporter.  Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

 

 

 

vii.

 

The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding.  The referee shall be empowered
to enter equitable as well as legal relief, provide all temporary or

 

22

--------------------------------------------------------------------------------


 

 

 

provisional remedies, enter equitable orders that will be binding on the parties
and rule on any motion which would be authorized in a trial, including without
limitation motions for summary judgment or summary adjudication.  The referee
shall issue a decision pursuant to CCP Section 644 the referee’s decision shall
be entered by the Court as a judgment or an order in the same manner as if the
action had been tried by the Court.  The final judgment or order or from any
appealable decision or order entered by the referee shall be fully appealable as
provided by law.  The parties reserve the right to findings of fact, conclusions
of laws, a written statement of decision, and the right to move for a new trial
or a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

 

 

 

viii.

 

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.  The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act Section 1280
through Section 1294.2 of the CCP as amended from time to time.  The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

 

 

ix.

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY.  AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH
PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF
OR IS RELATED TO THIS AGREEMENT.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have set their hands and seals on the day and
year first hereinabove written.

 

 

FCC, LLC, doing business as First Capital Western Region, LLC

 

 

 

 

 

 

 

By

/s/Robert S. Yasuda

 

Name:

Robert S. Yasuda

 

Title:

Senior Vice President

 

 

 

 

Address:

700 South Flower Street

 

 

 

Suite 2325

 

 

 

Los Angeles CA 90017

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

 

 

By:

/s/Steven G. Murdock

 

 

Steven G. Murdock

 

 

Chief Executive Officer

 

 

 

 

Client address & name for notice through

 

February 28, 2009:

 

 

 

 

6001 Oak Canyon

 

Irvine CA 92618

 

Attention:

John A. Elwood

 

 

 

 

 

 

 

Client address & name for notice after

 

February 28, 2009:

 

 

 

 

27 Hubble

 

Irvine, CA 92618

 

Attention:

John A. Elwood

 

24

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

) SS:

COUNTY OF

)

 

On                                           , 2009, before
me,                                  , Notary Public, personally appeared Steven
L. Muellner, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

(Signature of Notary)

(Seal of Notary)

 

25

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 


DEFINITIONS


 

“Account(s)” means (i) all “accounts” as defined in the UCC due to Client,
whether presently existing or hereafter arising, due to Client, and (ii) all
presently existing or hereafter arising accounts receivable due to Client
(including medical and health-care-insurance receivables), book debts, notes,
drafts and acceptances and other forms of obligations or rights to payment of a
monetary obligation now or hereafter owing to Client, whether arising from the
sale or lease of goods or the rendition of services by Client or otherwise
(including any obligation that might be characterized as an account, contract
right, general intangible or chattel paper under the UCC), all of Client’s
rights in, to and under all purchase orders now or hereafter received by Client
for goods and services, all proceeds from the sale of Inventory, all monies due
or to become due to Client under all contracts for the sale or lease of goods or
the rendition of services by Client or otherwise (whether or not yet earned by
performance) (including the right to receive the proceeds of said purchase
orders and contracts), all collateral security and guarantees of any kind given
by any obligor with respect to any of the foregoing, and all goods returned to
or reclaimed by Client that correspond to any of the foregoing and all proceeds
of the foregoing, provided, however, that Accounts shall exclude all Factor Sub
Accounts.

 

“Account Advance” means amounts Account Advanced by Factor to or for the benefit
of the Client under this Agreement or otherwise against the Net Invoice Amount
of Accounts.

 

“Account Advance Availability” means the amount determined by Factor pursuant to
section 3.1 hereof.

 

“Advance(s)” means all Account Advances and Inventory Advances and any other
amounts advanced by Factor to or on behalf of Client.

 

“Agreement” means this Agreement, including the Exhibits and any Schedules
hereto, and all amendments, modifications and supplements hereto and thereto and
restatements hereof and thereof.

 

“Approved Account” means an Account representing a sale to a Customer within the
terms of a Credit Line established for such Customer on Client’s normal selling
terms or within the Single Order Approval issued by Factor provided that
delivery is completed while such Credit Line or Single Order Approval remains in
effect and such Account has not been charged back to the Client.

 

 “Avoidance Claim” means any claim that any payment received by Factor from or
for the account of an Account Debtor is avoidable under the federal Bankruptcy
Code or any other debtor relief statute.

 

 “Business Day” means any day that a bank located in California, Oklahoma or
Ohio is open for business.

 

“Chattel Paper” means (i) all “chattel paper” as defined in the UCC, and
(ii) all record or records that evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, a security interest in specific goods and license of
software used in the goods, a lease of specific goods, or a lease of specific
goods and license of software used in the goods.

 

“Client” has the meaning ascribed thereto in the introductory paragraphs hereof.

 

“Client Risk Account” means those Accounts for which Factor has not given Credit
Approval, for which Credit Approval has been withdrawn or revoked or with
respect to which Factor is not responsible under Section 2 hereof.

 

26

--------------------------------------------------------------------------------


 

“Collateral” means and includes all of Client’s right, title and interest in and
to all of Client’s property other than Factor Sub Accounts whether real or
personal, tangible or intangible, now owned or existing or hereafter acquired or
arising and wherever located, including all of the following: (a) all Accounts,
(b) Chattel Paper, (c) Commercial Tort Claims, (d) Deposit Accounts,
(e) Documents, (f) Equipment (g) General Intangibles (including but not limited
to all files, correspondence, computer programs, tapes, disks and related data
processing software which contain information identifying or pertaining to any
of the Collateral or any Customer or showing the amounts thereof or payments
thereon or otherwise necessary or helpful in the realization thereon or the
collection thereof), (h) Goods, (i) Inventory, (j) Instruments, (k) Investment
Property, (l) Letters of Credit and Letter of Credit Rights, (m) Negotiable
Collateral (n) the Reserve, (o) all Supporting Obligations, (p) Factor Sub
Accounts Proceeds, (q) to the extent permitted by law, all other personal
property and assets of the Client and (q) all proceeds (as defined in the UCC)
and any other products of the foregoing and this clause (q).

 

“Collection Date” means (a) for payments received by Factor in payment of
Accounts, the date a check, draft or other item representing payment on an
invoice is posted to Factor’s account plus two (2) business days; or (b) for
Approved Accounts paid by Factor solely for any reason other than a Bona Fide
Defense,, the Friday of the calendar week following the calendar week in which
the 120 day period for such Approved Account ends.

 

“Commercial Tort Claim” means (i) all “commercial tort claims” as defined in the
UCC, and (ii) all claims arising in tort with respect to which:  (A) The
claimant is an organization; or (B) The claimant is an individual and the claim:
(x) arose in the course of the claimant’s business or profession; and (y) does
not include damages arising out of personal injury to or the death of an
individual.

 

“Commission” has the meaning ascribed thereto in Section 5.2 hereof.

 

“Contract Year” means the twelve month period ending on the date that is twelve
months after the effective date of this Agreement and the twelve month period
ending on each annual anniversary thereof.

 

“Credit Approval(s) and Credit Approved” means, with regard to an Approved
Account, that Factor has accepted the Credit Risk.

 

“Credit Lines” has the meaning ascribed thereto in Section 2.2 (a).

 

“Credit Risk” means the Customer’s failure to pay an Account when due solely
because of its financial inability to pay.

 

“Customer” means any Person who is obligated on an Account, Chattel Paper or
General Intangible.

 

 “Default” means any of the events specified in Section 11 of this Agreement.

 

“Deposit Account” means (i) all “deposit accounts” as defined in the UCC, and
(ii) any demand, time, savings, passbook or like account maintained with a bank,
savings and loan association, credit union, trust company or like organization,
other than an account evidenced by a certificate of deposit that is an
instrument under the UCC.

 

“Dispute or Disputed Account” means any claim, whether or not provable, bona
fide, or with or without support, made by an Customer as a basis for refusing to
pay an Account, either in whole or in part, including, but not limited to, any
contract dispute, charge back, credit, right to return Goods, or other matter
which diminishes or may diminish the dollar amount or timely collection of such
Account.

 

“Documents” means a document of title or a receipt of the type described in UCC
7-201(2).

 

“Eligible Inventory” means and includes that Inventory (other than packaging
materials, labels and supplies) located in the continental United States which
Factor, in its discretion, deems to be Eligible Inventory.  Without limiting the
generality of the foregoing, no Inventory shall be Eligible Inventory unless:

 

27

--------------------------------------------------------------------------------


 

(a)                                  it is finished goods;

 

(b)                                 at all times it strictly complies with all
of Client’s warranties, covenants and representations to Factor;

 

(c)                                  it is in good, new and salable condition;

 

(d)                                 it is not slow moving, obsolete or
unmerchantable, in Factor’s discretion;

 

(e)                                  it meets all standards imposed by any
governmental agency or authority;

 

(f)                                    it is at all times subject to Factor’s
duly perfected, first-priority security interest and there exists no other Lien
thereon;

 

(g)                                 it is in Client’s possession and control
situated at a U.S. based location disclosed to Factor in compliance with this
Agreement, the Inventory is not in-transit, Client’s books reflect the
Inventory, the Inventory is insured to the full value thereof, and the insurance
policy lists Factor as sole loss payee;

 

(h)                                 it is not in the hands of any third party,
including a warehouseman, finisher, consignee, bailor, etc., unless such
arrangement is fully disclosed to Factor in writing and Client shall have
provided to Factor such waivers, acknowledgments and other items requested by
Factor in its discretion;

 

(i)                                     it is not subject to any license or
other agreement that limits, conditions, or restricts Client’s or Factor’s right
to sell, transfer or otherwise dispose of such Inventory;

 

(j)                                     Client owns such Inventory and such
Inventory is not in Client’s possession based upon any consignment, guaranteed
sale, or similar basis; and

 

(k)                                  it is not of a type that Factor, in its
discretion, has determined is not Eligible Inventory.

 

“Equipment” means (a) all “equipment” as defined in the UCC, and (b) all of
Client’s present and hereafter acquired machinery, equipment, furniture,
fixtures, goods, and all other tangible personal property (other than
Inventory), including computer and other electronic data processing equipment
and other office equipment and supplies, computer programs and related data
processing software, embedded software, spare parts, tools, motors, automobiles,
trucks, tractors and other motor vehicles, rolling stock, jigs, as well as all
of such types of property leased by Client and all of Client’s rights and
interests with respect thereto under such leases (including, options to
purchase), together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

 

“Factor” has the meaning ascribed thereto in the introductory paragraph hereof.

 

“Factor Sub” means FCC Factor Subsidiary II, LLC, a Delaware limited liability
company.

 

“Factor Sub Accounts” means (i) all “accounts” as defined in the UCC, whether
presently existing or hereafter arising, and (ii) all presently existing or
hereafter arising accounts receivable due to Client (including medical and
health-care-insurance receivables), book debts, notes, drafts and acceptances
and other forms of obligations or rights to payment of a monetary obligation now
or hereafter owing to Client, whether arising from the sale or lease of goods or
the rendition of services by Client (including any obligation that might be
characterized as an account, contract right, general intangible or chattel paper
under the UCC), all of Client’s rights in, to and under all purchase orders now
or hereafter received by Client for goods and services, all proceeds from the
sale of Inventory, all monies due or to become due to Client under all contracts
for the sale or lease of goods or the rendition of services by Client (whether
or not yet earned by performance) (including the right to receive the proceeds
of said purchase orders and contracts), all collateral security and guarantees
of any kind given by any obligor with respect to any of the foregoing, and all
goods returned to or reclaimed by Client that correspond to any of the foregoing
but only

 

28

--------------------------------------------------------------------------------


 

to the extent that such accounts are purchased by Factor Sub under the terms of
the Factor Sub Factoring Agreement.

 

“Factor Sub Accounts Proceeds” means the proceeds of Factor Sub Accounts,
including any amounts payable by Factor Sub as the Purchase Price of the Factor
Sub Accounts under the Factor Sub Factoring Agreement.

 

“Factor Sub Factoring Agreement” means that certain Factoring and Security
Agreement entered into by and between Factor Sub and Client dated as of the date
hereof.

 

“Factoring Documents” means, collectively, this Agreement and any other
agreements, instruments, certificates or other documents entered into in
connection with this Agreement, including collateral documents, letter of credit
agreements, riders covering inventory or other loans, security agreements,
pledges, guaranties, mortgages, deeds of trust, assignments and subordination
agreements, and any other agreement executed by Client, any guarantor or any
affiliate of Client or any guarantor pursuant hereto or in connection herewith.

 

“Financing Statement” means each Uniform Commercial Code financing statement
naming the Factor as purchaser/secured party and the Client as Client/debtor, in
connection with this Agreement.

 

“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practices of the Person referred to.

 

“General Intangible” means (i) all “general intangibles” as defined in the UCC,
and (ii) all of Client’s present and future general intangibles and all other
presently owned or hereafter acquired intangible personal property of Client
(including payment intangibles and any and all choses or things in action,
goodwill, patents and patent applications, tradenames, servicemarks, trademarks
and trademark applications, copyrights, blueprints, drawings, purchase orders,
customer lists, monies due or recoverable from pension funds, licenses and
rights under any licensing agreements, route lists, infringement claims,
software, computer programs, computer discs, computer tapes, literature,
reports, catalogs, deposit accounts, tax refunds and tax refund claims) other
than Goods, Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Instruments, Investment Property, Letters of Credit or
Letters of Credit Rights, but specifically including all of Client’s books and
records.

 

“Goods” means (i) all “goods” as defined in the UCC, and (ii) all of Client’s
present and hereafter acquired goods, wherever located, including imbedded
software to the extent included in “goods”, manufactured homes, and standing
timber that is cut and removed for sale.

 

 “Instrument” means (i) all “instruments” as defined in the UCC, and (ii) all
negotiable instruments or any other writings that evidence a right to the
payment of a monetary obligation, is not itself a security agreement or lease,
and is of a type that in ordinary course of business is transferred by delivery
with any necessary endorsement or assignment.  The term does not include
(i) Investment Property, (ii) Letters of Credit, or (iii) writings that evidence
a right to payment arising out of the use of a credit or charge card or
information contained on or for use with the card.

 

“Inventory” means (i) all “inventory” as defined in the UCC, and (ii) all of
Client’s inventory, together with all of Client’s present and future inventory,
including goods held for sale or lease or to be furnished under a contract of
service and all of Client’s present and future raw materials, work in process,
finished goods, shelving and racking upon which the inventory is stored and
packing and shipping materials, wherever located, and any documents of title
representing any of the above.

 

“Inventory Advance” means amounts advanced by Factor to or for the benefit of
the Client under this Agreement or otherwise against Eligible Inventory pursuant
to Section 3.2 hereof.

 

“Inventory Advance Availability” means the amount determined by Factor in under
section 3.2 hereof.

 

29

--------------------------------------------------------------------------------


 

 “Inventory Certificate” means the certificate in such form as Factor may
prescribe form time to time substantially with appropriate insertions, to be
submitted to Factor by Client pursuant to this Agreement and certified as true
and correct by the Chief Executive Officer or the Chief Financial Officer of
Client.

 

 “Issuer” means a financial institution selected by Factor and reasonably
acceptable to Client.

 

“Investment Property” means (i) any “investment property” as defined in the UCC,
and (ii) a security, whether certificated or uncertificated, security
entitlement, securities account, commodity contract, or commodity account.

 

“Ledger Debt” means any debt, liability or obligation now or hereafter owing by
Client to others, including any present or future client of Factor, which Factor
may have obtained or may obtain by purchase, assignment, negotiation, discount,
participation or otherwise.

 

“Letter of Credit” means a commercial or stand-by letter of credit issued by or
on behalf of or for the benefit of Client.

 

“Letter of Credit Fee” means a monthly fee equal to            percent (  .0 %)
of the face amount of all issued and/or outstanding Letters of Credit and such
other fees and charges as set forth on Exhibit A hereto as such may be revised
from time to time.

 

“Letter of Credit Obligations” means all indebtedness, liabilities and
obligations incurred by Factor at the request of Client in connection with the
issuance of Letters of Credit.

 

“Letter of Credit Reserve” means, from time to time, an amount equal to the
aggregate amount that may then be drawn under the Letter of Credit assuming
compliance with all conditions for drawing, plus the aggregate amount of all
draws under the Letter of Credit for which Client has not reimbursed Factor.

 

“Letter of Credit Right” means (i) “letter of credit right” as defined in the
UCC, and (ii) a right to payment or performance under a Letter of Credit,
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance.  The term does not include the right of a beneficiary to
demand payment or performance under a Letter of Credit.

 

“Lien” means any security interest, security title, mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, conditional sale or other title
retention agreement, or other encumbrance of any kind in respect of any
property, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

 

“Loan Agreement – Factor Sub Accounts” means that certain Loan and Security
Agreement – Factor Sub Accounts by and between Client and FCC, LLC dated as of
the date hereof.

 

“Misdirected Payment Fee” means fifteen percent (15%) of the amount of any
payment on account of an Account which has been received by Client and not
delivered in kind to Factor within two (2) business days following the date of
receipt by Client.

 

“Negotiable Collateral” means all of Client’s present and future letters of
credit, advises of credit, notes, drafts, instruments, and documents, including
bills of lading, leases, and chattel paper, and Client’s books and records
relating to any of the foregoing.

 

“Net Invoice Amount” means the invoice amount of the Account, less returns
(whenever made), all selling discounts (at Factor’s option, calculated on
shortest terms), credits or deductions of any kind allowed or granted to or
taken by the Customer at any time.

 

30

--------------------------------------------------------------------------------


 

“Obligations” means all present and future Account Advances, Inventory Advances,
Letter of Credit Obligations, Commissions, interest, fees, expenses, and all
other present and future obligations (including the obligation to turn over all
proceeds of Accounts purchased hereunder) owing by Client to Factor, including
interest thereon, whether or not for the payment of money, whether or not
evidenced by any note or other instrument, whether direct or indirect, absolute
or contingent, due or to become due, joint or several, primary or secondary,
liquidated or unliquidated, secured or unsecured, original or renewed or
extended, whether presently contemplated or not, regardless of how the same
arise, or by what instrument, agreement or book account they may be evidenced,
or whether evidenced by any instrument, agreement or book account, whether
arising before, during or after the commencement of any federal Bankruptcy Case
in which Client is a debtor, including but not limited to, obligations arising
pursuant to Letters of Credit or acceptance transactions or any other financial
accommodations, agreements or any guaranty executed by Client in favor of
Factor.

 

“Obligor” means Client and any other Person primarily or secondarily, directly
or indirectly, liable on any of the Obligations, including, but not limited to,
any guarantor thereof (individually an “Obligor” and collectively, the
“Obligors”),

 

 “Permitted Liens” means (a) liens for unpaid taxes, assessments, or other
governmental charges or levies that are not yet delinquent, (b) liens set forth
on Schedule 1 hereto, (c)  the interests of lessors in goods which are leased to
Client, including leases which are deemed to be “capital leases” in accordance
with GAAP, (d) liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which liens are for sums not yet delinquent, (e) Liens in favor of
FCC or its affiliates; and (f) encumbrances on trademarks arising pursuant to
any agreements whereby Client grants a license to a third party to use one or
more of Client’s trademarks.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or unincorporated organization or a government
or any agency or political subdivision thereof.

 

“Purchase Price” means the Net Invoice Amount less Factor’s Commission.

 

“Reserve” means a bookkeeping account on the books of the Factor representing an
unpaid portion of the Purchase Price and such other amounts as Factor deems
advisable as security for the payment and performance by Client of its
Obligations hereunder.

 

 “Schedule of Accounts” means a form supplied by Factor from time to time
wherein Client lists all Accounts.

 

“Security Interest” means the rights, title and interest in and to and liens of
Factor on and in the Collateral.

 

“Single Order Approval” has the meaning ascribed thereto in Section 2.2
(a) hereof.

 

“Supporting Obligation” means (i) a “supporting obligation” as defined in the
UCC, and (ii) a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel paper, a Document, a General
Intangible, an Instrument, or Investment Property.

 

 “UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

 

31

--------------------------------------------------------------------------------


 

Schedule 1

Permitted Liens

 

UCC #10998869 filed with the Delaware Secretary of State by Bank of America,
N.A. (all assets)—TO BE TERMINATED

 

UCC #30280704 filed with the Delaware Secretary of State by General Electric
Capital Corporation (leased equipment)

 

UCC #30932981 filed with the Delaware Secretary of State by General Electric
Capital Corporation (leased equipment)

 

UCC # 41350471 filed with the Delaware Secretary of State by Celtic Leasing
Corporation and Banc One Leasing Corp. (leased equipment)

 

UCC #06-7088609600 filed with the California Secretary of State by Celtic
Leasing Corp. (leased equipment)

 

32

--------------------------------------------------------------------------------


 

Schedule 6.3 (b)

Collateral Locations

 

6001 Oak Canyon

Irvine CA  92618

 

Boulevard San Antonio

De los Buenos de Mendoza

No. 20104, Parque Industrial Valle Sur 2

Tijuana, Baja California, Mexico CP. 22114

 

Ave La Paz No 10009

Parque Industrial Pacifico

Nave 15-AB-0500

Tijuana, Baja California, Mexico CP. 22670

 

27 Hubble

Irvine, CA   92618

 

 

Warehousemen, Bailees, Consignees & Processors

 

None

 

33

--------------------------------------------------------------------------------


 

Schedule 8.1 (m)

Real Property

 

6001 Oak Canyon

Irvine CA  92618

 

Boulevard San Antonio

De los Buenos de Mendoza

No. 20104, Parque Industrial Valle Sur 2

Tijuana, Baja California, Mexico CP. 22114

 

Ave La Paz No 10009

Parque Industrial Pacifico

Nave 15-AB-0500

Tijuana, Baja California, Mexico CP. 22670

 

 

Bank Accounts

 

Bank of America        #xxxxxxxxx0477 (Controlled Disbursement)

Bank of America #xxxxxxxxx5331 (Payroll)

Bank of America #xxxxxxxxx5330 (General)

Bank of America #xxxxxxxxx7067 (Lockbox)

 

34

--------------------------------------------------------------------------------


 

Schedule 8.2 (f)

Subsidiaries

 

Meade Coronado Holdings Corp.

Coronado Instruments, Inc.

MTSC Holdings, Inc.

Simmons Outdoor Corporation

MC Holdings, Inc.

Meade.com

Meade Instruments (Guangzhou) Co., Ltd.

Meade Instruments Foreign Sales Corporation Limited

Meade Instruments Mexico, S. de R.L. de C.V.

Meade Instruments Europe Corporation

 

35

--------------------------------------------------------------------------------


 

Schedule 9.4

Persons Authorized to Request Loans

 

Steven G. Murdock

Paul E. Ross

John A. Elwood

 

36

--------------------------------------------------------------------------------